Order entered August 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00366-CV

                               ROBERT HOFFMAN, Appellant

                                               V.

                  COMMISSION FOR LAWYER DISCIPLINE, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC 11-05446

                                           ORDER
       We GRANT appellee’s August 1, 2014 unopposed second motion for an extension of

time to file a brief. Appellee shall file its brief on or before September 2, 2014. We caution

appellee that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE